Exhibit 10.17
AMENDMENT
This AMENDMENT (the “Amendment”) is executed and entered into this 26th day of
February, 2010, among Dr Pepper Snapple Group, Inc., DPS Holdings Inc.
(collectively the “Company”) and John O. Stewart.
WITNESSETH:
WHEREAS, Mr. Stewart and the Company are parties to that certain letter
agreement, dated October 26, 2009, regarding the terms and conditions of
Mr. Stewart’s separation from the Company (the “Separation Agreement’); and
WHEREAS, Mr. Stewart and the Company wish to amend the Separation Agreement to
change the date that Mr. Stewart’s employment with the Company will cease.
NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged and confessed, the parties hereto agree as follows:
Amendments.
The following amendments are hereby made to the Separation Agreement:

  1.   The Date of Separation section is hereby amended to change the date that
Mr. Stewart’s employment with the Company will cease from March 31, 2010 to
May 21, 2010 and all references to March 31, 2010 in such section are hereby
changed to May 21, 2010.     2.   The Equity Awards section is hereby amended to
change the date that the vested stock options under the Award Agreements must be
exercised from July 31, 2010 to August 19, 2010.     3.   The Retention Bonus
section is hereby amended to change (i) the date that the remaining unvested
stock options granted on May 7, 2008 will fully vest from March 31, 2010 to
May 21, 2010, (ii) the date that such vested stock options must be exercised
from July 31, 2010 to August 19, 2010, and (iii) add the following performance
requirement to those enumerated in the last paragraph of this section — “provide
support in preparing the Form 10-Q for the quarterly period ending March 31,
2010”, which shall also be included as a Retention Bonus Condition.     4.  
Exhibit I is hereby deleted in its entirety and replaced with the attached First
Amended Exhibit I.

Miscellaneous.
          Unless otherwise provided, all defined terms used herein shall have
the same meaning as are ascribed to them in the Separation Agreement. All other
terms and conditions contained in the Separation Agreement shall remain
unchanged and in full force and effect, except by necessary implication.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

                  Dr Pepper Snapple Group, Inc.            
 
               
By:
                                 
Name:
  Larry D. Young       John O. Stewart    
Title:
  President & Chief Executive Officer            
 
                DPS Holdings, Inc.            
 
               
By:
                                 
Name:
  Larry D. Young            
Title:
  President            

2



--------------------------------------------------------------------------------



 



FIRST AMENDED EXHIBIT I
Equity Awards
For specific information regarding your equity grants, please see the table
below:
Stock Options

                                                                  Exercisable  
                                  or to                             Exercise  
become           Window to Grant Date   Plan   Number   Price   Exercisable  
Vest Date   Status   Exercise   7-May-2008*   DPS08     76,892     $ 25.36      
25,632     7-May-2009   Vested   19-Aug- 2010
 
                        25,630     7-May-2010   Vested   19-Aug- 2010
 
                        982     21-May-2010   **       Retention Bonus          
          24,648     21-May-2010   ***   19-Aug- 2010 2-Mar-2009   DPS08    
75,583     $ 13.48       25,195     2-Mar-2010   ****   19-Aug- 2010
 
                        5,493     21-May-2010   **   19-Aug- 2010

DPS Restricted Stock Units (RSU)

                                      Grant Date   Plan   Number   Grant Price  
To be Vested   Vest Date   Status   7-May-2008*   DPS08     23,659       —      
16,075     21-May -2010   **
 
  Retention Bonus                     7,584     21-May -2010   *** 2-Mar-2009  
DPS08     46,735       —       18,975     21-May -2010   **

 

*   Founder’s grant made on date of demerger.   **   Represents prorata portion
of options and RSU’s that vest as of May 21, 2010. In the case of options it
represents only the number of options from and after the last vesting date that
will vest on May 21, 2010.   ***   Remaining unvested options and RSU’s (that
would have otherwise terminated on your Date of Separation) will vest on Date of
Separation if the Retention Bonus Conditions are satisfied.   ****   Employment
is required on March 2, 2010 for the first one third of the total option grant
to vest.

3